RESOLUCIÓN
Atendida la petición de epígrafe, el Tribunal ha recla-mado y examinado los autos originales. De éstos se des-prende que los planteamientos hechos ante nos no han sido llevados a la consideración del tribunal de instancia, no ha lugar a lo solicitado.
*621Lo acordó el Tribunal y certifica el Secretario Interino. El Juez Asociado Señor Rebollo López expendiría el auto inhibitorio preliminar solicitado por los fundamentos que constan en el voto disidente de esta misma fecha.
(Fdo.) Heriberto Pérez

Secretario Interino

—O—